1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                       ***

4

5

6

7

8
      JEROME W. DEWALD,
9
                          Plaintiff,
10                                                         2:19-cv-00764-JAD-VCF
      vs.                                                  ORDER
11    CAFÉ SERENDIPITY HOLDINGS, INC.,
12                         Defendant.

13

14          Before the court is pro se Plaintiff Jerome W. Dewald’s Motion For Pro Se Litigant To File
15   Electronically (ECF No. 4).

16          Accordingly, and for good cause shown,
17          IT IS ORDERED that pro se Plaintiff Jerome W. Dewald’s Motion For Pro Se Litigant To File
18   Electronically (ECF No. 4) is GRANTED with the following provisions:
19          1.     On or before June 7, 2019, Plaintiff Jerome W. Dewald must provide
20                 certification that he has completed the CM/ECF tutorial and is familiar with
21                 Electronic Filing Procedures that are accessible on this court’s website under the Local

22                 Rules Part IC-Electronic Case Filing.
23          2.     Plaintiff Jerome W. Dewald is not authorized to file electronically until said
24                 certification is filed with the Court within the time frame specified.
25          3.     Upon timely filing of the certification, Plaintiff Jerome W. Dewald must
1          contact the CM/ECF Help Desk at (702) 464-5555 to set up a CM/ECF account.

2

3    DATED this 22nd day of May, 2019.
                                                    _________________________
4                                                   CAM FERENBACH
                                                    UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
